DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on July 12, 2022 has been entered.
Claims 1-22 are pending.
Election/Restrictions
Applicant's election with traverse of the invention of Group I in the reply filed on July 12, 2022 is acknowledged.  The traversal is on the ground(s) that the inventions have unity, since the common technical feature of the inventions is a special technical feature that makes a contribution over the prior art of Lee (KR 20-1998-0058637), and there would be no serious burden to search and examination of both inventions.  This is not found persuasive because the mere allegation (page 9) that applicants “disagree with the Office’s analysis” is insufficient.  Applicants’ remarks (page 9) with respect to MPEP 803(I) is misplaced, since U.S. restriction practice is not applicable in a 35 U.S.C. 371 national stage application, which is dictated by unity of invention.
The requirement is still deemed proper and is therefore made FINAL.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant’s election of the species I. (Figures 15-26) and I.A. (Figure 23) in the reply filed on July 12, 2022 is acknowledged. The traversal is on the ground(s) that there would be no search and examination burden of both species.  This is not found persuasive because applicants’ remarks (pages 10-11) with respect to MPEP 803(I) is misplaced, since U.S. restriction practice is not applicable in a 35 U.S.C. 371 national stage application, which is dictated by unity of invention.
Claims 8-15 and 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim.  
Regarding claim 21, the claim reads on the nonelected species of Figure 21 (second connecting piece 161).   
Regarding claim 22, the claim reads on the nonelected species of Figure 15-18 (connecting rod 162).   
Claim Objections
Claim 7 is objected to because of the following informalities:
the recitation “taperd” in line 5 should read -- tapered --..  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR 20-1998-0058637).
Lee discloses a heat transfer enhancement pipe 1 comprising: 
a pipe body 20 of a tubular shape having an inlet (i.e. left side) for entering of a fluid and an outlet (i.e. right side) for the fluid to flow out; 
wherein: 
an internal wall of the pipe body 20 with a fin 21 protruding towards interior of the pipe body 20, 
the fin 21 has one fin section extending spirally in an axial direction of the pipe body 20, and
a heat insulator 30 is provided outside of the pipe body 20 (abstract, last sentence).
Regarding claim 2, Figures 1-3 disclose the heat insulator 30 at least partially surrounds an external circumference of the pipe body 20.  
Regarding claim 3, Figures 1-3 disclose the heat insulator 30 has a tubular shape and is configured to be sleeved on the outside of the pipe body 20.  
Regarding claim 4, Figures 1-3 disclose a gap 50 is left between the heat insulator 30 and an external wall of the pipe body 20.  
Regarding claim 5, Figures 1-2 disclose a connector 10 for connecting the heat insulator 30 and the pipe body 20 is arranged between the heat insulator 30 and the pipe body 20.  
Regarding claim 6, Figures 1-2 disclose the connector 10 comprises: a first connecting piece that extends in an axial direction parallel to the pipe body 20.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20-1998-0058637) in view of Bank et al. (9,873,305).
Lee discloses all the claim limitations except the heat insulator comprising a straight pipe section having a first upper end and a second lower end;
a first tapered pipe section; and
a second tapered pipe section, the first tapered pipe section and the second tapered pipe section configured to be respectively connected to the first upper end and second lower end of the straight pipe section;
wherein the first tapered pipe section is tapered in a direction from close to the first upper end to away from the first upper end; and
the second tapered pipe section is tapered in a direction from close to the second lower end to away from the second lower end.
Bank et al. (Figure 9) discloses a heat transfer enhancement pipe comprising: 
a pipe body 83 of a tubular shape having an inlet 91 for entering of a fluid and an outlet 92 for the fluid to flow out; and
a heat insulator 81 at least partially surrounds an external circumference of the pipe body 83 and comprising
a straight pipe section having a first upper end and a second lower end;
a first tapered pipe section; and
a second tapered pipe section, the first tapered pipe section and the second tapered pipe section configured to be respectively connected to the first upper end and second lower end of the straight pipe section;
wherein the first tapered pipe section is tapered in a direction from close to the first upper end to away from the first upper end; and
the second tapered pipe section is tapered in a direction from close to the second lower end to away from the second lower end 
 for the purpose of reducing heat loss (column 19, lines 35-37).	
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Lee the heat insulator having a straight pipe section having a first upper end and a second lower end;
a first tapered pipe section; and
a second tapered pipe section, the first tapered pipe section and the second tapered pipe section configured to be respectively connected to the first upper end and second lower end of the straight pipe section;
wherein the first tapered pipe section is tapered in a direction from close to the first upper end to away from the first upper end; and
the second tapered pipe section is tapered in a direction from close to the second lower end to away from the second lower end 
for the purpose of reducing heat loss as recognized by Bank et al..

Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20-1998-0058637) in view of Gonzalez (4,937,064).
The device of Lee lacks a height of the fin 21 gradually increases from one end for at least a partial extension of the fin 21.
Gonzalez discloses a heat transfer enhancement pipe comprising: 
a pipe body of a tubular shape having an inlet (i.e. left side) for entering of a fluid and an outlet (i.e. right side) for the fluid to flow out; and
an internal wall of the pipe body is provided with a fin 1 protruding towards interior of the pipe body, 
the fin 1 spirally extends in an axial direction of the pipe body (i.e. rifled in column 3, lines 3-9), 
a height of the fin 1 gradually increases from one end (i.e. left side) for at least a partial extension of the fin 1 (column 3, lines 30-35) for the purpose of minimizing pressure drop therein.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Lee a height of the fin gradually increases from one end for at least a partial extension of the fin for the purpose of minimizing pressure drop therein as recognized by Gonzalez.
Regarding claim 17, Gonzalez discloses a first end surface 2 (i.e. left side) of the fin 1 facing the inlet is formed as a first transition surface along a spirally extending direction (i.e. rifled in column 3, lines 3-9).  
Regarding claim 18, Gonzalez discloses a second end surface 2 (i.e. right side) of the fin 1 facing the outlet is formed as a second transition surface along a spirally extending direction (i.e. rifled in column 3, lines 3-9).  

Claim(s) 16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20-1998-0058637) in view of Sun (7,532,468).
The device of Lee lacks a height of the fin 21 gradually increases from one end for at least a partial extension of the fin 21.
Sun et al. (Figures 1 and 4) discloses a heat transfer enhancement comprising: 
a wall 10 with a fin 20 (474 in Figure 3) protruding therefrom,
an inlet 32 for entering of a fluid and an outlet 30 (486 in Figure 4) for the fluid to flow out;  
the fin 484 has one fin section extending in an axial direction of the wall 10, 
a height of the fin 484 gradually increases from one end (left side in Figure 4) for at least a partial extension of the fin 484 for the purpose of minimizing pressure drop therein (column 2, lines 44-46, 63-67 and column 4, lines 12-14).
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Lee a height of the fin gradually increases from one end for at least a partial extension of the fin for the purpose of minimizing pressure drop therein as recognized by Sun.
Regarding claim 18, Figure 4 of Sun discloses a second end surface (i.e. left side) of the fin 484 facing the outlet 486 is formed as a second transition surface.  
Regarding claim 19, Figure 4 of Sun discloses a top surface of the fin 484 is formed as a third transition surface of a concave shape.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763